EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Hoffman on 10/19/2021

The application has been amended as follows: 




Claim 1 is amended as follows:

--A skid wheel system for attachment to an auger housing of a snow removal device, the skid wheel system comprising: 
a) a skid shoe having a front, a back, a top, a bottom, a first side, and a second side; wherein the skid shoe is adapted to be attached to an auger housing of the snow removal device such that it extends below a lower surface of the auger housing and 
b) a first skid wheel connected to the skid shoe adjacent the first side of the skid shoe; and 
c) a second skid wheel connected to the skid shoe adjacent to the second side of the skid shoe; 
wherein the circumferential edge of the first skid wheel and the second skid wheel extends below the bottom, and protrudes beyond the sides, of the skid shoe, so as to protect the bottom, front and rear of the housing of the snow removal device from contact with concrete seams, and other uneven surfaces.--


Claim 2 is amended as follows:

--The system of claim 1 further comprising at least one connection opening positioned through the front and the back of the skid shoe, wherein the at least one connection opening is configured to receive at least one connection member to connect the skid shoe to the snow removal device.--



Claim 15 is amended as follows:

--The skid wheel system of claim 1 wherein the first skid wheel and the second skid wheel are configured to reduce wear on the skid shoe and the snow removal device caused by engagement with a ground surface.--



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671